  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT D. ALLEN,                          )
                                          )
        Plaintiff,                        )
                                          )           CIVIL ACTION NO.
        v.                                )             2:16cv720-MHT
                                          )                  (WO)
M. REESE, Correctional                    )
Officer, et al.,                          )
                                          )
        Defendants.                       )

                                       OPINION

       Plaintiff, a wheelchair-bound state prisoner, filed

this     lawsuit         challenging           the     conditions          of    his

confinement         in     Dorm    A     of     the     Kilby      Correctional

Facility under 42 U.S.C. § 1983 and Title II of the

Americans with Disabilities Act of 1990.                           He contends

that,    on       one    occasion,      despite        already     having        been

cleared to the use the toilet by another officer, the

defendant correctional officer maliciously denied him

access       to    the   toilet    despite          knowing   that        plaintiff

needed       immediate      access       to     the    toilet      due      to   the

effects       of     chemotherapy;            and     that,   as      a     result,

plaintiff         defecated       on     himself,       and     the       defendant
officer then denied him access to the shower to clean

off the fecal matter.           He further contends that the

conditions in Dorm A are unconstitutionally dangerous

and/or violate the ADA due to insufficient access to

the    one   available    wheelchair-accessible            toilet,   and

insufficient      means   of     egress       for    wheelchair-bound

prisoners in case of emergency because of the blocking

of the exit ramp, narrowness of the exits, and the

existence of an exit door that is impossible to open

from the inside.

       This case is before the court on the United States

Magistrate     Judge’s     recommendation           that    defendants’

motion for summary judgment be granted.                    There are no

objections to the recommendation.              Upon an independent

and de novo review of the record, the court concludes

that the recommendation should be adopted to the extent

that    summary   judgment     should    be    granted,     albeit   for

somewhat different reasons.             The court explains below

those parts of the reasoning that it rejects.


                                  2
 Eighth Amendment Claim on Inadequate Fire Safety and
    Bathroom Access for Wheelchair-Bound Prisoners

      In   addition         to   his      claim      that       a   correctional

officer denied him access to the bathroom and then to a

shower after he defecated on himself, plaintiff also

brought an Eighth Amendment claim regarding the general

adequacy     of    bathroom         access          and   fire        safety     for

wheelchair-bound prisoners housed in Dorm A at Kilby.

The    magistrate       judge        recommended           granting        summary

judgment on this claim based on his conclusion that

photographs       and   a    video     submitted          by    the      defendants

conclusively demonstrate that wheelchair accessibility

is    sufficient        and      that         plaintiff’s           claims       are

“blatantly contradicted by the record.”                             See Scott v.

Harris,     550    U.S.      372,      380      (2007)         (“When     opposing

parties tell two different stories, one of which is

blatantly     contradicted           by       the    record,        so    that   no

reasonable jury could believe it, a court should not

adopt that version of the facts for purposes of ruling

                                          3
on   a   motion        for    summary       judgment.”).         The      court

disagrees for several reasons.

     First,      the     magistrate        judge’s     conclusion          that

prisoners in wheelchairs have an adequate escape route

in case of fire rests in part on the conclusion that

“the key to the rear fire exit door is kept at all

times on a ‘key board’ in the Dorm A cubicle, which is

manned   24      hours    a   day    and    7   days      a    week.”        The

conclusion that the cubicle is manned around the clock

is unsupported by any evidence, as the wardens make no

such representation in their affidavits; instead the

conclusion        rests       only    the       defendants’           lawyer’s

representation, which is not evidence.                        See Report and

Recommendation (doc. no. 29) at 16; Second Supplemental

Report     and     Recommendation           (doc.      no.      28)     at     2

(representation); Affidavit of Leon Bolling (doc. no.

24-2); Affidavit of Phyllis Billips (doc. no. 14-4).

     Second,      the     defendants       have     not       submitted      any

evidence      contradicting         plaintiff’s      allegations          about


                                      4
the    insufficient           number        of      wheelchair-accessible

toilets given the population housed in the dorm; the

warden   attested          only     that     “[w]heelchair       accessible

toilets are available” for inmates in Dorm A.                              See

Billips Affidavit (doc. no. 14-4).                     The warden’s bald

statement      does   not     directly       address     the    plaintiff’s

claim,    which       is     that     there      is    only     one    usable

wheelchair-accessible toilet and that it is used by all

prisoners in the dorm, not only those in wheelchairs,

resulting      in     long     wait        times,     and     therefore     is

frequently unavailable when plaintiff urgently needs to

use it due to his chemotherapy treatments.

      Third,    the        video    and     photos     provided       by   the

defendants show an extremely overcrowded dorm with rows

upon rows of beds and a very narrow access through one

doorway, through which the wheelchair fit with little

room to spare.         This evidence gives the court little

confidence that a person in a wheelchair could safely




                                       5
escape in case of emergency, when many other prisoners

presumably would also be rushing to escape.

       Fourth, the photos and video were not filed until

2019--almost         three    years       after     plaintiff         filed     the

case--and       appear   to    represent          the     condition        of   the

prison    on    one    day    in    2019.         Thus,      they    in    no   way

“blatantly       contradict”        plaintiff’s         claims       as    to   the

conditions in the prison in 2016, when he filed this

case     and    his    supporting             affidavits.           Indeed,     the

affidavit       submitted      by     a        warden   in     2019       actually

provides some support for plaintiff’s claim that the

rear exit door could not be opened from inside the dorm

in 2016, because the warden’s testimony suggests that

the    door    was    likely       fixed       sometime      after     plaintiff

filed his lawsuit.             See Bolling Affidavit (doc. no.

24-2) (“The lock on the door has been changed so the

officers can open the door from the inside. The lock

has been changed for over two (2) years.”) (emphasis

added).        And, while the 2019 affidavit and video show


                                          6
that the exit ramp is no longer blocked or too narrow

to exit in a wheelchair, see Bolling Affidavit (doc.

no. 24-2), the affidavit filed in 2016 by a defendant

warden failed to say anything about plaintiff’s claim

that the ramp was blocked or too narrow to exit in a

wheelchair,     which     implies         that       she    was     unable     to

contradict his statement at that time.                            See Billups

Affidavit      (doc.     no.    14-4).           At     most,       the     video

establishes that plaintiff’s claim is now moot as to

the exit ramp issues.

      In any case, the court finds that summary judgment

should    be    granted    on    plaintiff’s               Eighth    Amendment

claims regarding wheelchair accessibility because his

claim is moot for another reason.                    Plaintiff seeks only

injunctive     and     declaratory         relief      on     these       claims.

See     Complaint      (doc.    no.       1)    at     11-12.         However,

plaintiff was reassigned to another prison in October

2018.     As a result, his claim for injunctive relief

regarding      the      conditions         in        Dorm     A     at      Kilby


                                      7
Correctional Facility is moot.               See Spears v. Thigpen,

846 F.2d 1327, 1328 (11th Cir. 1988).*                      In addition,

after defendants raised the mootness issue, plaintiff

failed to show a reasonable likelihood that he would be

subjected to the conditions in Dorm A again.                      See City

of     Los    Angeles   v.    Lyons,      461        U.S.   95     (1983).

Therefore,     the   court    will    grant     summary     judgment    on

these claims.

             Americans with Disabilities Act Claims

       The court rejects the magistrate judge’s reasoning

for granting summary judgment on the ADA claims.                        As

noted    in    the   recommendation,         plaintiff       seeks    only

injunctive relief on his ADA claims; thus, contrary to

the      recommendation,        plaintiff           need     not      show

discriminatory       intent   to     prevail    on    his   ADA    claims;

that    requirement     applies       only     to     ADA    claims    for



    * While plaintiff occasionally returns to Kilby
Correctional Facility for a few days at a time,
apparently for the purpose of medical treatment, he is
only assigned to a holding cell or the infirmary on
those occasions. See Movement History (doc. no. 24-1).
                           8
compensatory damages.          See McCullum v. Orlando Reg'l

Healthcare    Sys.,    Inc.,   768    F.3d   1135,    1146–47     (11th

Cir. 2014) (“To prevail on a claim for compensatory

damages under ... the ADA, a plaintiff must show that a

defendant violated his rights under the statutes and

did so with discriminatory intent.”).               Instead, on his

Title II ADA claim, plaintiff “must prove (1) that he

is a qualified individual with a disability; (2) that

he was either excluded from participation in or denied

the benefits of a public entity's services, programs,

or activities, or was otherwise discriminated against

by    the   public   entity;   and    (3)    that    the   exclusion,

denial of benefit, or discrimination was by reason of

the   plaintiff's      disability.”      Bircoll      v.   Miami-Dade

Cty., 480 F.3d 1072, 1083 (11th Cir. 2007) (emphasis

added).        Here,    plaintiff’s     theory       was   that     the

defendants denied him the benefits of a public entity’s

services, so there was no need to prove discriminatory

intent.


                                 9
     Nevertheless, the court will grant summary judgment

on   the   ADA   claims   because   plaintiff’s   transfer   to

another prison has mooted them.         See Spears, 846 F.2d

at 1328.

     An appropriate judgment will be entered.

     DONE, this the 30th day of September, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                               10
